                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JOSEPH EDWARD MIXON,

               Plaintiff,

               v.                                             CASE NO. 19-3032-SAC

OTTAWA COUNTY DETENTION
CENTER, et al.,

               Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Joseph Edward Mixon is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Second Amended Complaint that are discussed herein.

1. Nature of the Matter before the Court

       Plaintiff, a state prisoner appearing pro se and in forma pauperis, filed this civil rights

complaint pursuant to 42 U.S.C. § 1983. At the time of filing, Plaintiff was an inmate at the Ottawa

County Detention Center in Minneapolis, Kansas (“OCDC”). Plaintiff alleges in his Second

Amended Complaint (Doc. 14) that during his confinement at the OCDC, Officer John entered B-

Cell House on February 3, 2019, to assist another inmate, and punched Plaintiff in the chest for no

reason. Plaintiff alleges that he turned in a medical request to Officer Sean regarding his chest

injury. Plaintiff alleges that he did not receive a reply or any medical attention. Plaintiff alleges

that he suffered severe mental anguish due to the alleged assault. Plaintiff names Officer John as

the sole defendant and seeks compensatory and punitive damages.



                                                 1
II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a



                                                 2
claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

        1. Excessive Force

        Plaintiff fails to state a claim of excessive force under the Eighth Amendment’s Cruel and



                                                   3
Unusual Punishments Clause. See Estate of Booker v. Gomez, 745 F.3d 405, 419 (10th Cir. 2014)

(stating that “claims of excessive force involving convicted prisoners arise under the Eighth

Amendment”). The Eighth Amendment’s prohibition against “cruel and unusual punishments”

applies to the treatment of inmates by prison officials. See Whitley v. Albers, 475 U.S. 312, 319–

21 (1986). Prison officials violate inmates’ Eighth Amendment rights when they subject them to

the “unnecessary and wanton infliction of pain.” Id. at 319. “[W]henever prison officials stand

accused of using excessive physical force in violation of the Cruel and Unusual Punishments

Clause, the core judicial inquiry is . . . whether force was applied in a good-faith effort to maintain

or restore discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503

U.S. 1, 6–7 (1992) (citation omitted). “The Eighth Amendment’s prohibition of ‘cruel and

unusual’ punishments necessarily excludes from constitutional recognition de minimis uses of

physical force, provided that the use of force is not of a sort ‘repugnant to the conscience of

mankind.’” Id. at 9–10.

        Plaintiff alleges that Defendant punched him in the chest while assisting another inmate.

Not every isolated battery or injury to an inmate amounts to a federal constitutional violation. See

id. at 9 (stating that not “every malevolent touch by a prison guard gives rise to a federal cause of

action.”) (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir. 1973) (“Not every push or shove,

even if it may later seem unnecessary in the peace of a judge’s chambers, violates a prisoner’s

constitutional rights”)). Plaintiff’s excessive force claim is subject to dismissal.

       2. Denial of Medical Care

       Plaintiff alleges that he turned in a medical request to Officer Sean regarding his chest

injury. Plaintiff alleges that he did not receive a reply or any medical attention. The Eighth

Amendment guarantees a prisoner the right to be free from cruel and unusual punishment.



                                                  4
“[D]eliberate indifference to serious medical needs of prisoners constitutes the ‘unnecessary and

wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S.

97, 104 (1976) (citation omitted).

       The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at 104,

105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation omitted).

A serious medical need includes “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an excessive

risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring a prison

official’s state of mind, “the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle,

429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)

(prisoner’s right is to medical care—not to type or scope of medical care he desires and difference

of opinion between a physician and a patient does not give rise to a constitutional right or sustain

a claim under § 1983).



                                                  5
       Plaintiff has failed to allege a serious illness or injury. He sought medical attention for his

“sore chest,” but has not set forth any serious injury. Furthermore, he has not named Officer Sean

as a defendant and has not shown that Officer Sean was both aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, or that he actually drew that

inference. Plaintiff’s medical claim is subject to dismissal.

IV. Response Required

       Plaintiff is required to show good cause why his Second Amended Complaint should not

be dismissed for the reasons stated herein.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff                       is   granted    until

November 5, 2019, in which to show good cause, in writing, to the Honorable Sam A. Crow,

United States District Judge, why Plaintiff’s Second Amended Complaint should not be dismissed

for the reasons stated herein.

       IT IS SO ORDERED.

       Dated October 15, 2019, in Topeka, Kansas.

                                               S/ Sam A. Crow
                                               SAM A. CROW
                                               SENIOR U. S. DISTRICT JUDGE




                                                  6
